Case 3:20-cv-12295-AET-ZNQ Document 10 Filed 02/23/21 Page 1 of 6 PageID: 34




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

    LAUREN WHATLEY,

                     Plaintiff,
                                                               Civ. No. 20-12295
            v.
                                                               OPINION
    EDNA MAHAN CORRECTIONAL
    FACILITY et al.,

                     Defendants.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

         This matter comes before the Court upon the Application to Proceed In Forma Pauperis

filed by Plaintiff Lauren Whatley (“Plaintiff”). (ECF No. 5.) The Court previously granted

Plaintiff’s Application but did not screen the Complaint. (ECF No. 8.) Now, upon screening the

Complaint pursuant to 28 U.S.C. § 1915, the Court dismisses the Complaint in part.

                                         BACKGROUND

         Plaintiff was an inmate at Edna Mahan Correctional Facility (“Edna Mahan”) in Clinton,

New Jersey. 1 (Compl. at 4, ECF No. 1.) 2 Plaintiff states that on July 9, 2020, she told

administrators at Edna Mahan that she had been sexually assaulted. (Id. at 7.) She alleges that



1
 Plaintiff was released from Edna Mahan on November 4, 2020. (Letter from Pl., ECF No. 6.)
Due to an active detainer, she was transferred to state custody in Pennsylvania immediately upon
her release. (Id.) She is now incarcerated at SCI Muncy in Muncy, Pennsylvania. (Id.)
2
    The page numbers to which the Court refers are the CM/ECF page numbers.

                                                  1
Case 3:20-cv-12295-AET-ZNQ Document 10 Filed 02/23/21 Page 2 of 6 PageID: 35




Defendant Davis, Defendant Keller, and Defendant St. Paul (collectively, “Defendants”), all

administrators at Edna Mahan, refused to send her to the hospital for a rape examination kit. (Id.)

Plaintiff asserts that she was only sent to the hospital five days later, when a prison physician

learned of the incident. (Id. at 6.) She alleges that Defendants then instructed hospital staff not to

perform a rape kit, take photos of her injuries, or collect any evidence regarding the assault. (Id.)

After Plaintiff returned from the hospital, she attempted to harm herself. (Id. at 7.) Plaintiff

alleges that she was then dragged “outside naked in the rain” by Corrections Officers, exposing

her body to “civilians and male officers.” (Id.) After this incident, Plaintiff asserts that

Defendants kept her “secluded in a cell” at all times. (Id.) She states that Defendants prohibited

her from accessing legal mail and refused to let her have court-ordered phone calls with her

children. (Id.) Finally, Plaintiff states that Defendants told Corrections Officers untrue statements

about her, including that she was “a thug,” and that she was “assaultive and aggressive.” (Id.)

        On September 3, 2020, Plaintiff, appearing pro se, filed the Complaint. (ECF No. 1.)

About two months later, Plaintiff filed an Application to Proceed In Forma Pauperis (ECF No.

5), which the Court granted without screening the Complaint (ECF No. 8). The Complaint brings

claims pursuant to 42 U.S.C. § 1983 and alleges ten counts: (1) “cruel and unusual punishment”

in violation of the Eighth Amendment; (2) gross negligence; (3) “fraud misrepresentation”; (4)

defamation and slander; (5) mental and emotional distress; (6) violation of the Due Process

Clause of the Fourteenth Amendment; (7) tampering with evidence; (8) tampering with legal

mail; (9) violation of the Health Insurance Portability and Accountability Act (“HIPAA”); and

(10) pain and suffering. (Compl. at 4.) 3


3
  Because the counts are not clearly labeled in the Complaint, the Court has assigned numbers for
the sake of clarity.
                                                  2
Case 3:20-cv-12295-AET-ZNQ Document 10 Filed 02/23/21 Page 3 of 6 PageID: 36




                                       LEGAL STANDARD

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted).

“The defendant bears the burden of showing that no claim has been presented.” Hedges v. United

States, 404 F.3d 744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district

court conducts a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First,

the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Iqbal, 556 U.S. at 675). “Second, the court should identify allegations that, ‘because they are no

more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S.

at 679). “Third ‘whe[n] there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement for relief.’” Id.

(quoting Iqbal, 556 U.S. at 679). A complaint that does not demonstrate more than a “mere

possibility of misconduct” must be dismissed. Gelman v. State Farm Mut. Auto. Ins. Co., 583

F.3d 187, 190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). Although courts construe pro se

pleadings less stringently than formal pleadings drafted by attorneys, pro se litigants “still must

allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

                                           DISCUSSION

I.     Eighth Amendment

       “[D]eliberate indifference to serious medical needs of prisoners” is a form of cruel and

unusual punishment prohibited by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104

(1976). Deliberate indifference can occur when medical personnel do not respond to a prisoner’s
                                                  3
Case 3:20-cv-12295-AET-ZNQ Document 10 Filed 02/23/21 Page 4 of 6 PageID: 37




needs, or when corrections officers “intentionally deny[] or delay[] access to medical care.” Id. at

104–05. A successful claim requires (1) that the medical condition be serious, and (2) that

defendants demonstrate deliberate indifference. Inmates of Allegheny Cnty. Jail v. Pierce, 612

F.2d 754, 762 (3d Cir. 1979).

        Here, Plaintiff alleges that Defendants denied her access to a rape kit after a sexual

assault by interfering with and delaying her treatment. (Compl. at 6.) Plaintiff states that the

assault caused visible bruising and severe mental distress that resulted in self-harm. (Id. at 6–7.)

When she reported the assault, Defendants took no action; it was only once a physician at the

prison learned of the assault five days later that Plaintiff was admitted to the hospital. (Id. at 6.)

Moreover, once Plaintiff was admitted, she asserts that Defendants directed hospital staff not to

perform a rape kit, take photos, or collect any physical evidence of the assault. (Id.) The Court

concludes that Plaintiff’s allegations, if true, make out a claim that Defendants were deliberately

indifferent to her serious medical needs in violation of the Eighth Amendment.

II.     Gross Negligence, Fraud, Defamation, and Emotional Distress

        Plaintiff brings claims for gross negligence, fraud, and defamation. Plaintiff also brings a

claim for “mental and emotional distress,” which the Court construes to be a claim for intentional

infliction of emotional distress.

        The New Jersey Tort Claims Act (“NJTCA”) requires a plaintiff asserting common law

tort claims against a public employee to file a Notice of Claim that is signed and filed with the

public entity within ninety days of the accrual of the action. N.J. Stat. Ann. § 59:8-8; see also

Velez v. City of Jersey City, 850 A.2d 1238, 1244 (N.J. 2004). A complaint that does not plead

the NJTCA’s notice requirements will not survive a motion to dismiss. Ingram v. Twp. of

Deptford, 911 F. Supp. 2d 289, 293 (D.N.J. 2012). Here, Plaintiff does not suggest that she has
                                                   4
Case 3:20-cv-12295-AET-ZNQ Document 10 Filed 02/23/21 Page 5 of 6 PageID: 38




met the requirements laid out in § 59:8. Thus, to the extent that Plaintiff brings claims for

negligence, fraud, defamation, and intentional infliction of emotional distress under New Jersey

law, Plaintiff’s claims are dismissed. 4

III.   Due Process Clause of the Fourteenth Amendment and Tampering with Evidence

       Although there is no federal civil cause of action for “tampering with evidence,” the

Fourteenth Amendment permits claims for failure to preserve evidence when prison officials act

in bad faith. See Griffin v. Spratt, 969 F.2d 16, 20 (3d Cir. 1992). 5 Here, Plaintiff alleges that

Defendants purposefully instructed the hospital not to perform a rape kit or collect any evidence

regarding her sexual assault. (Compl. at 6.) Thus, while Plaintiff’s claim for tampering with

evidence is dismissed, Plaintiff’s Fourteenth Amendment claim may proceed.

IV.    Tampering with Legal Mail

       There is no civil cause of action under federal law for tampering with legal mail. See

Phillips v. Superintendent Chester SCI, 739 F. App’x 125, 130 (3d Cir. 2018) (describing a claim

involving tampering with legal mail as brought pursuant to the First Amendment). 6 However, an


4
  The Court notes that fraudulent, defamatory, emotionally distressing, and grossly negligent
conduct can serve as bases for a § 1983 claim if the conduct results in the violation of a federally
protected right. See Mumma v. High-Spec, Inc., 400 F. App’x 629, 630–31 (3d Cir. 2010)
(fraud); Clark v. Twp. of Falls, 890 F.2d 611, 619 (3d Cir. 1989) (defamation); Sergio v. Doe,
769 F. Supp. 164, 166–67 (E.D. Pa. 1991) (intentional infliction of emotional distress); Popow v.
City of Margate, 476 F. Supp. 1237, 1242 (D.N.J. 1979) (gross negligence). Therefore, any
allegations of fraudulent, defamatory, emotionally distressing, or grossly negligent conduct in the
Complaint appear to be more appropriately considered part of Plaintiff’s federal constitutional
claims, rather than standalone state-law claims.
5
 New Jersey has a criminal statute, but not a civil cause of action, for tampering with physical
evidence. See N.J. Stat. Ann. § 2C:28-6.
6
  There are federal criminal statutes prohibiting mail fraud and mail theft generally. See 18
U.S.C. §§ 1341, 1708. New Jersey does not have a criminal statute or civil cause of action for
tampering with legal mail.
                                                  5
Case 3:20-cv-12295-AET-ZNQ Document 10 Filed 02/23/21 Page 6 of 6 PageID: 39




inmate does have a First Amendment right to engage in protected communications via legal mail

with her attorney. See id. at 130–31; Jones v. Brown, 461 F.3d 353, 359–60 (3d Cir. 2006). The

Court therefore construes Plaintiff’s claim to be a First Amendment claim. Plaintiff alleges that

Defendants “refused” to send her legal mail out, and “refused” to give her any incoming legal

mail, effectively denying her access to any legal mail whatsoever. (Compl. at 7.) If true, Plaintiff

has alleged facts that give rise to a First Amendment claim.

V.     HIPAA

       There is no federal private right of action under HIPAA. See Baum v. Keystone Mercy

Health Plan, 826 F. Supp. 2d 718, 721 (E.D. Pa. 2011) (collecting cases). Consequently,

Plaintiff’s HIPAA claim is dismissed.

VI.    Pain and Suffering

       Finally, the Court construes Plaintiff’s claim for pain and suffering as a request for relief,

rather than a legal claim. Because damages for pain and suffering are cognizable under § 1983,

Plaintiff’s request for pain and suffering damages may proceed.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s claims for gross negligence, fraud, defamation,

intentional infliction of emotional distress, tampering with evidence, and violation of HIPAA are

dismissed. The Court will grant Plaintiff leave to amend to cure the deficiencies identified in this

Opinion within thirty (30) days from the entry of the Court’s accompanying Order. An

appropriate Order will follow.



Date: February 23, 2021                                        /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.

                                                 6
